Case 1:18-cv-00684-JJM-LDA Document 6 Filed 12/19/18 Page 1 of 1 PageID #: 159



                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF RHODE ISLAND

MANNY CHUM
SOCHANNA CHUM

      VS                                     18-CV-684

GOVERNMENT NATIONAL MORTGAGE ASSOCIATION
PACIFIC UNION FINANCIAL, LLC

                    ADDENDUM TO MEMORANDUM OF LAW

 Plaintiff attaches the following HUD Regulations for the Court’s consideration:

24 CFR 203.605
24 CFR 203.501

December 19, 2018                     /s/ John B. Ennis
                                      JOHN B. ENNIS, ESQ. #2135
                                      1200 Reservoir Avenue
                                      Cranston, Rhode Island 02920
                                      (401) 943-9230
                                      Jbelaw75@gmail.com


                         Certification of Service

I certify that I emailed a copy of this Addendum to Patrick McDonald, Esq. on
December 19, 2018.

/s/ John B. Ennis




                                         1
